DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 6/18/21 has been entered.  Amended claims 6, 8-14, 17 and 20-26 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following corrected punctuation is suggested to overcome the informalities and to improve claim clarity: 
Claim 8 
A computerized method of classifying a tax return as genuine or fraudulent, comprising the steps of: 
… 
clustering the plurality of tax documents at the document data store by simultaneously biclustering independent variables and dependent variables, wherein the independent variables include tax data items and submission data items from the received plurality of tax documents[[,]]; 
… 
, wherein the fraudulent tax document is stored in a cluster that comprises similar documents with fraudulent high density areas determined from the various commonalities[[,]]; 
creating a rule based on the high density areas of the various commonalities, wherein … ;
… . 
	Appropriate correction or clarification of the claim is requested. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 6, 8-14, 17 and 20-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 6, 8-14, 17 and 20-26 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
storing, … a fraudulent tax document labeled as fraudulent from a taxing authority; 
receiving a plurality of tax documents … ; 
clustering the plurality of tax documents … by simultaneously biclustering independent variables and dependent variables, wherein the independent variables include tax data items and submission data items from the received plurality of tax documents; 
determining various commonalties that are not known a priori from the dependent variables; 
determining high density areas of the various commonalities, wherein the fraudulent tax document is stored in a cluster that comprises similar documents with fraudulent high density areas determined from the various commonalities; 
creating a rule based on the high density areas of the various commonalities, wherein the rule causes a high fraud score based on the cluster representing the fraudulent high density areas; 
storing the rule …; 

applying the rule of the plurality of rules to calculate a fraud score for the first submission of tax data based on at least a portion of the first values for the plurality of tax data variables and the plurality of submission data variables; 
classifying, …, the first submission of tax data based on the fraud score for the first submission of tax data to determine a first classification; 
automatically rejecting as fraudulent, in real time and without user intervention, the first submission of tax data if the first submission of tax data is classified as fraudulent; 
automatically generating, …, based on a plurality of submissions of tax data, a plurality of updated rules for classifying submissions of tax data, wherein the plurality of submissions of tax data includes the first submission of tax data; 
receiving a second submission of tax data comprising second values for the plurality of tax data variables and the plurality of submission data variables; 
applying, …, an updated rule of the plurality of updated rules to determine a second classification of the second submission of tax data based on at least a portion of the second values for the plurality of tax data variables and the plurality of submission data variables; and 
determining, …, a fraud score for the second submission of tax data based on the second classification. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: 
certain methods of organizing human activity (which includes fundamental economic practices or principles), and/or one or more mental processes, and/or one or more mathematical concepts (e.g., determining fraud risk/fraud score for submitted tax return data -- here, fraud scores for submitted tax data (first and second submissions) are determined and the tax data is rejected (first submission) and the tax data classified (first and second tax data submissions classified) as fraudulent based on an applicable fraud score, where the fraud scores are determined by applying at least one rule or updated rule), where determining fraud in tax data submissions (i.e., risk mitigation) is a fundamental economic activity; 
additionally, many of the various recited steps can be accomplished via one or more mental processes (e.g., determining various commonalities (in the tax data) that are not known a prior, and creating a rule based on the high density areas of the various commonalities, etc.); and 
further, many of the various recited steps can be accomplished as one or more mathematical concepts (e.g., determining various commonalties (in the tax data) that are not known a priori from the dependent variables; determining high density areas (in the tax data) of the various commonalities; biclustering independent variables and dependent variables that include tax data and submission data; applying a rule of the plurality of rules to calculate a fraud score for the first submission of tax data based on at least a portion of the first values for the plurality of tax data variables and the plurality of submission data variables, etc.) 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claim 6 simply further refines the abstract idea by specifying how rules are used to modify fraud scores, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 9, 10 and 26, simply further refine the abstract idea by specifying an additional element (learning machine) that itself is not being technological improved but is used to generate the rules, by requiring that the additional element uses cluster analysis (mathematical concept), and by further refining how the first classification and fraud score are respectively determined, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 11 simply further refines the abstract idea by requiring a governmental authority to which the first submission of tax data is submitted under certain conditions, and does not add any element or feature that provides a technological solution (i.e., an 
Claims 12 and 14 simply further refine the abstract idea by requiring how the fraud score is calculated using various rules, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 13 simply further refines the abstract idea by requiring how the first submission of tax data is classified by comparing a fraud score to a threshold value, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 17 simply further refines the abstract idea by requiring the fraud score for the second submission of tax data is generated by applying updated rules, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 20-22 simply further refine the abstract idea by further defining how the updated rules is determined based on various tax data and submission data variables, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element 
Claims 23-25 simply further refine the abstract idea by requiring that a third-party authentication from a taxpayer if the calculated fraud score is below a threshold value, by that the authentication be a biometric authentication, and by requiring a type of biometric data to use for the authentication, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “machine learning algorithm” to generate fraud score calculation rules, a “rules generation engine” (hardware and/or software), biometric methods of authentication using a phone or phone app, “third party” authentication, and a “government taxation authority”, a “classifier” (hardware and/or software), various rules “data stores”, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt/ingesting and data processing/analysis steps, including tax data processing, data storage and/or data outputting steps such as those typically used in a general 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
6.  Applicant’s arguments filed 6/18/21 have been fully considered. 
	In view of the amended claims, the prior claim rejection of the claims under 35 USC §112(b) is withdrawn. 
Applicant’s arguments (Amendment, Pgs. 8-10) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant argues multiple times that, essentially, the claims are directed to “generating rules based on a unique method of machine learning for organizing fraudulent document using biclustering.”  However, this function is simply one of the many functions recited in the claims which, in toto, comprise the recited abstract idea to which the claims are directed.  It is understood that this specific function may be unique. However, the CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).  Furthermore, as stated previously in the 101 and above in the present 101 rejection, the additional elements recited in the claims to implement or carry out the recited abstract idea, including the general use of a learning machine, are not themselves being technologically improved, and are well-known, conventional and/or routine as per the cites given to applicant’s specification regarding disclosure and description of these additional elements.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696